AUSTXX, TEXAS



xonoubloB. mpe sattelflelb
FlWWU’8Pee'" CoE8tuloner
P. 0.B6x
Him.8. Beyna8atterfXeld   - Page 2
    xnwbershaU-f&elt85*     ,Pi&t to partlU%gMte
    la sny of the   b0nbtltS                 Re-
                               from sati FLr%wbncs
    lief8IljRetlrewat'Fund. If any 8uah amber
    shellele&w3ttopmtW5pste       lamwahFuncl,
    he ahell not betlleblefastany rule= de&mtion
    nor to py ea harminpso$lded.'
          St ls qn?fme& frau 8 readbig of tht~ aaction
of the Aat that pmtlul.pmntawho deatx-4ehell~ e . .
authoriw ~aldoltyartownorthegowrn.irrgbal~
themof to dedwt not lur then ow psr ceutw aor more
tlum three (3) qer aentw . . . from hl8 roleq or a--
paaetton   . . .
           Xn e.$eotiag to pnrtlalpete
                                     In theVlrewn*e



ttQa*hel'lberrdb.